The opinion of the Court was delivered by
Willaed, C. J.
The relator, to establish his right to a peremptory mandamus to compel the defendant, as County Treasurer, to pay the demands in suit, must show affirmatively that there are funds in the treasury applicable to such payment. He has not done so, unless one of two propositions of law is established, — either, first, that the Act of March 3d, 1874, (15 Stat., 565,) is unconstitutional and void, or, second, that such Act was repealed by the Act entitled “An Act to regulate the manner in which public funds shall be disbursed by public officers,” approved March 17th, 1874, (15 Stat., 692). The first of these questions has just been decided adversely to the relator in the case of The State ex rel. Dunton vs. Cobb. It only remains to consider the last named. The Act provides that “it shall be unlawful for any public officer, State or County, to divert or appropriate the funds arising from any tax levied and collected for any one fiscal year to the payment of any indebtedness contracted or incurred for any previous fiscal year.’’ The whole scope and effect of this Act was to prevent any such appropriation by executive officers without direct authority of law. It cannot be assumed as a surrender by the Legislature of any right it might have to make any such appropriation, nor can it be re*129garded as a virtual repeal of a statute already passed making such an appropriation in the absence of everything tending to show an intent to give to the Act repealing effect. Reading the two Acts together, as we are bound to do, they are perfectly reconcilable. The Legislature asserts for itself a power which it denies to the executive authority. It was competent for the defendant to comply with the former Act without incurring the penalties of the latter.
The petition must be dismissed.
Mclver, A. J., concurred.